Citation Nr: 0505196	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-30 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than January 31, 
2002, for the grant of service connection for 
arteriosclerotic heart disease.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran service department has certified that the veteran 
had pre-war service from November 1941 to December 1941, was 
beleaguered from December 1941 to April 1942, was a Prisoner 
of War of the Japanese Army from April 1942 to September 
1942, was in "no casualty status," missing, or absent 
without leave from September 1942 to August 1945, and had 
regular Philippine Army service from August 1945 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
veteran's claim for an effective date earlier than January 
31, 2002, for the grant of service connection for 
arteriosclerotic heart disease.

By way of procedural background, the Board notes that, in a 
January 1999 rating decision, the veteran was denied service 
connection for ischemic heart disease as a residual of 
beriberi, on the basis that a current VA examination report 
showed no abnormal cardiac findings.  The veteran expressed 
disagreement with that decision in an April 1999 written 
statement, and the RO issued a statement of the case (SOC) in 
March 2000.  Thereafter, the veteran failed to perfect his 
appeal.


FINDINGS OF FACT

1.  A January 1999 rating decision denied service connection 
for ischemic heart disease as a residual of beriberi.  The 
veteran did not perfect an appeal of that decision, and it 
therefore became final.

2.  On November 9, 2000, the veteran submitted a written 
statement, seeking, in pertinent part, to reopen his claim 
for service connection for heart disease.

3.  By rating action in July 2002, the RO granted the 
reopened claim for service connection for arteriosclerotic 
heart disease, which had been filed on November 9, 2000.  The 
RO established the date of service connection, and assigned a 
disability rating of 60 percent, effective from January 31, 
2002, the date of the VA examination which had confirmed the 
presence of the disability.


CONCLUSION OF LAW

Under the law governing effective dates, the criteria for 
establishing an effective date of November 9, 2000, for 
service connection for arteriosclerotic heart disease have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.114, 3.400(b)(2)(i) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In April 1998, the veteran filed a formal claim for service 
connection for heart disease.

In October 1998, the veteran underwent VA examination.  The 
veteran's claims file was reviewed.  A chest X-ray report 
showed that both lung fields were clear, and the heart was 
normal in size.  The thoracic aorta was tortuous.  The 
diaphragm and sinuses were intact.  The impression was of an 
atheromatous aorta and an otherwise normal chest.  The 
primary diagnostic code was of a minor abnormality.  There 
was a normal heart rate and regular rhythm, with no murmurs.  
The veteran reported occasional chest pains, but no 
hypertension or edema.  He was a previous smoker and alcohol 
user.  He complained of fatigue, but had never been 
hospitalized for heart problems.  The veteran could walk 
about 50 meters.  He would stop and could then resume 
walking.  He had chest pains.  Examination showed he was 
negative for rales and liver enlargement.  The opinion was 
that there were no cardiac findings.

A private October 1998 chest X-ray report shows the veteran 
had a tortuous aorta.  The impression was arteriosclerotic 
aorta and chronic bronchitis.

In June 2000, the veteran underwent VA examination.  His 
medical and military records were reviewed.  The veteran 
complained of dizziness, body malaise, easy fatigue, chest 
pains, and ischemic cough.

An October 2000 private hospital medical certificate states 
the veteran was treated that month for atherosclerotic 
cardiovascular disease, not in failure.

An October 2000 ledger card shows the veteran complained of 
dizziness and chest pains.  He was given an assessment of 
artherosclerotic cardiovascular disease, not in failure.

On November 9, 2000, the RO received the veteran's notice of 
disagreement as to the September 2000 denial of a total 
disability rating based on individual unemployability (TDIU), 
a matter which is not before the Board at this time.  In that 
written statement, however, the veteran also indicated his 
intention to reopen his claim for service connection for 
heart disease, which had been previously denied in the 
unappealed January 1999 rating decision.  See Introduction, 
above.  The RO treated the veteran's written statement as a 
request to reopen that claim.

In January 2001, the veteran again underwent VA examination.  
He complained of body weakness, chest pains, easy fatigue, 
shortness of breath, dizziness, and joint pains.  He had no 
history of orthopnea, paroxysmal nocturnal dyspnea, or 
cardiac surgery.  The veteran had shortness of breath and 
chest heaviness when he climbed stairs slowly.  He felt dizzy 
when he stood up for too long or walked for about 50 meters.  
If the veteran was not in pain, he would walk around the 
house.  He said he had chest discomfort, and easily got tired 
when he exerted effort.  He had symptoms when he exerted 
physical effort.  More than light manual labor was not 
feasible.  On examination, the veteran had regular rhythm and 
no murmurs.  His apical beat was not palpable.  His first and 
second heart sounds were normal.  There was no evidence of 
congestive heart failure.  An echocardiogram showed a 
thickened mitral valve and aortic valve annulus.  The 
diagnosis was arteriosclerotic heart disease, not in failure.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder.  
Nevertheless, as the benefit sought on appeal (i.e., an 
earlier effective date for the grant of service connection 
for arteriosclerotic heart disease) is granted below, the 
Board concludes that, in the event there may have been any 
failure in meeting the requirements of the VCAA it 
constituted harmless error.

B.  Discussion

The assignment of effective dates for service connection is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute and regulation provide, in pertinent part, that the 
effective date of an evaluation and award of compensation 
based upon an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The U.S. Court of Appeals for Veterans Claims has made it 
plain that the date of the filing of a claim is controlling 
in determinations as to effective dates.  See Lalonde v. 
West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 
Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 
(1997); and Wright v. Gober, 10 Vet. App. 343 (1997).  In 
Lalonde, the Court stated that the effective date of an award 
of service connection is not based upon the date of the 
earliest medical evidence demonstrating entitlement, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Id.

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  See 38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31 (2004).

At issue in the veteran's case is when entitlement arose to 
service connection.  At the outset of this discussion, the 
Board notes that the veteran has not contended, nor does the 
evidence show, that his entitlement to service connection 
arose during the October 1998 VA examination, which clearly 
showed no cardiac disorder.

In a rating decision of July 2002, the RO granted service 
connection for arteriosclerotic heart disease effective from 
January 31, 2002, the date of the VA examination which showed 
a diagnosis of the condition.  The veteran contends that his 
effective date should be October 14, 2000, the date of the 
private hospital ledger card that showed an assessment of 
atherosclerotic cardiovascular disease, not in failure.

The RO was correct in concluding that the veteran's October 
14, 2000, ledger card showed only subjective complaints and 
an assessment, and no diagnostic tests or explanations.  
However, upon review of the evidence of record, the Board 
concludes that October 14, 2000, the date of the private 
hospital ledger card showing treatment for chest pains and an 
assessment of atherosclerotic cardiovascular disease, is the 
first date the record shows that this disability was 
factually ascertainable.  The veteran did not have a claim 
for service connection of that disability pending on that 
date, but he did request reopening of his previously denied 
claim based upon heart disease in the aforementioned 
statement received by the RO on November 9, 2000, after which 
time he submitted the medical ledger card. 

In view of the foregoing, the Board finds that November 9, 
2000, was the date on which the veteran's entitlement to 
service connection for arteriosclerotic heart disease arose.  
The Board is not awarding an effective date of October 14, 
2000, because, as noted above, the effective date of a grant 
of service connection cannot be earlier than the date of the 
veteran's claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

A grant of service connection does not, of course, determine 
the appropriate level of disability evaluation which should 
be assigned from that date.  This claim, therefore, is 
referred to the RO for evaluation of the disability level 
attributable to the veteran's arteriosclerotic heart disease 
from November 9, 2000, to January 31, 2002.  The Board here 
notes that the Court of Appeals for Veterans Claims has 
addressed the primary importance of the present level of 
disability in ratings.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court held that the veteran's present level of 
disability is not necessarily applicable to the assignment of 
an initial rating following an original award of service 
connection for that disability.  Rather, the Court held that, 
at the time of an initial rating, separate ratings could be 
assigned for separate periods of time based upon the facts 
found - a practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.


ORDER

An effective date for the grant of service connection for 
arteriosclerotic heart disease, from November 9, 2000, is 
granted, subject to the laws and regulations controlling the 
award of monetary benefits.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


